Citation Nr: 1822601	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-11 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to January 1972.  The Veteran died in May 1999.  The appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Center in Philadelphia, Pennsylvania.  

Pursuant to the appellant's request, a hearing was scheduled for December 2013.  She did not appear and no good cause for missing the hearing was provided.  The request is thus deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In August 2014, the Board found that an appeal was perfected to the April 2010 administrative decision; and reopened and remanded the claim of whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of VA benefits for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Following the September 2016 supplemental statement of the case, the appellant submitted additional evidence in support of her appeal.  The appellant filed her substantive appeal in March 2013.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the appellant did not request in writing that the Agency of Original Jurisdiction initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).

In April 2016, the appellant executed a new power-of-attorney (VA Form 21-22), designating the Veterans of Foreign Wars of the United States as her representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1998.

2.  The Veteran died in May 1999.

3.  The appellant and the Veteran were married for less than one year prior to the Veteran's death.

4.  A common law marriage for the establishment of a marital relationship for VA purposes prior to the date of the July 1998 marriage cannot be established.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA death benefits.  38 U.S.C. §§ 101, 103, 1102, 1304, 1310, 1541, 5107 (2012); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  With regard to the appellant's status as a beneficiary under 38 U.S.C. §§ 1310 and 1541, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to the appellant's entitlement as a claimant to VA death benefits.  The VCAA is therefore inapplicable and need not be considered with regard the issue of appellant's status as an eligible beneficiary under 38 U.S.C. §§ 1310 and 1541.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to assist the appellant in the development of the claim.  Smith, 14 Vet. App. 227; Dela Cruz, 15 Vet. App. 143.

Basic Eligibility for VA Death Benefits

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j).

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  The appellant asserts that while she and the Veteran were formally married in July 1998, approximately 10 and half months prior to the Veteran's death, they had a common law marriage by the laws of the Commonwealth of Pennsylvania for seven months prior to their official ceremony.  As discussed further below, there is conflicting information as to the exact dates that the appellant and Veteran cohabitated prior to their formal marriage.  She said that during this period, they lived together continuously as husband and wife.  Therefore, the appellant contends that she was thus married for over one year prior to the Veteran's death.  

To establish "proof of marriage" to the Veteran for one year or more prior to his death in May 1999, the appellant must introduce any secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a)(7).  The failure to furnish higher evidence does not preclude its acceptance if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b).

The Pennsylvania General Assembly in 23 Pa.C.S. § 1103 (2017) abolished the doctrine of common law marriage effective January 24, 2005.  However, otherwise lawful common law marriages were not rendered invalid if they were contract on or before January 1, 2005.  Therefore, during the relevant period, Pennsylvania common law marriages were valid, and as explained by the United States District Court for the Eastern District of Pennsylvania in State Farm Fire & Casualty Co. v. Platt, 4 F.Supp.2d 399, 404 (E.D. Pa. 1998):

Pennsylvania [also] recognizes the validity of common law marriages, and the burden of proving a common law marriage is on the purported spouse.  See In re Gavula, 490 Pa. 535, 417 A.2d 168, 171 (1980).  In Pennsylvania, marriage is a civil contract made between parties with the capacity so to contract.  See In re Garges, 474 Pa. 237, 378 A.2d 307, 308-309 (1977).  Given that proving the existence of a marriage contract is difficult absent the standard ceremonial formalities, Pennsylvania law has set forth certain rules and presumptions to aid courts in determining whether a common law marriage has been formed.

In light of the difficulties involved in proving a common law marriage, the law has created a rebuttable presumption of marriage where two absolutely essential elements co-exist, namely: 1) constant cohabitation between [parties who have] the capacity to be married; and 2) general, as distinguished from partial or divided, reputation as husband and wife in their community.  See In re Gavula, 417 A.2d at 171 n. 7; Garges, 378 A.2d at 309.

As a preliminary matter, there is no dispute that at the time of the Veteran's death, the appellant and the Veteran were married.  A Marriage Record from the Commonwealth of Pennsylvania reflects that the appellant and the Veteran were married in July 1998.  There were no children of the marriage.  Additionally, divorce records show that the Veteran's prior marriage ended in divorce in August 1992.  According to a February 2007 VA Form 21-527, the appellant indicated that her two prior marriages had ended in divorce in 1992 and 1994.  Although the appellant did not provide any documentation evidencing these divorces, there has not been any conflicting information presented to the contrary.  A certificate of death shows that the Veteran died in May 1999.  Finally, the record also does not provide any evidence that the appellant remarried since the Veteran's death.  However, what is in dispute is whether the evidence demonstrates that the appellant and the Veteran were in a common law marriage under the law in the Commonwealth of Pennsylvania prior to their formal marriage in July 1998.  

The record includes various lay statements from the appellant and other sources, which purport to show that the appellant and the Veteran had lived together prior to their ceremonial marriage in July 1998.  It is unclear, however, what the dates were for that period of cohabitation.  In statements submitted by the appellant, she listed dates ranging from September 1997 to April 1998 that she and the Veteran began cohabitating in an apartment in Curwensville, Pennsylvania.  See July 2009, September 2009, February 2011, July 2013, and August 2016 statements.  The appellant also provided a November 2014 handwritten note from R.G., which identified January 1997 to May 1999 as the dates that rent was paid by the appellant and the Veteran.  No other information, such as a lease agreement, was provided by the appellant or her landlord to substantiate her period of cohabitation with the Veteran.  Finally, in other statements provided by friends of the Veteran and the appellant, they indicated that the Veteran and the appellant had started living together anywhere from 7 to 17 months prior to their ceremonial marriage in July 1998.  Despite the inconsistent statements regarding the exact period of cohabitation between the Veteran and the appellant prior to their ceremonial marriage in July 1998, the Board considered whether the appellant provided any secondary evidence to show that she and the Veteran had a reputation in the community as husband and wife.  

In a September 2009 statement, F.H. indicated that he was not related to the Veteran, had never met the Veteran, and had known the appellant for eight months.  

In another September 2009 statement, S.S. indicated that she was not related to the Veteran, had never met the Veteran, and had met the appellant approximately four times a week for two years at social settings.  

In an October 2015 statement, T.T. indicated that the Veteran and the appellant had lived with each other and shared the same household for at least seven months before they were married in July 1998.  The appellant and the Veteran remained together until his death in May 1999.

In another October 2015 statement, W.N and G.N. indicated that the Veteran and the appellant had lived with each other and shared the same household for at least seven months before they were married in July 1998.  The appellant and the Veteran remained together until his death in May 1999.

In September 2016 statements, T.S. and J.K. separately reported that the Veteran and the appellant had lived together and shared the same household for at least 17 months before they were married in July 1998.  The appellant and the Veteran remained together until his death in May 1999.  They further noted that they had seen them together every Sunday at church and at their home during the holidays.  They even attended summer cookouts at the home of the Veteran's mother.  They went to their wedding.  

In a December 2016 statement, T.J. indicated that she had known the Veteran and the appellant since the summer of 1997 and that the Veteran and the appellant had lived together until the Veteran died in May 1999.  

In a December 2016 statement, D.N. indicated that she had known the Veteran and the appellant from July 1997 until the Veteran died in May 1999.  The appellant and the Veteran had lived together in Curwensville, Pennsylvania.  

Finally, the appellant had submitted two Statements of Marital Relationship in September 2009 and August 2016.  On the form, the appellant indicated in her September 2009 statement that at the time she and the Veteran began living together, they had agreed their relationship would be "marriage" and she "sometimes" used the Veteran's last name after she and the Veteran had begun living together.  However, in her August 2016 statement, the appellant indicated that at the time she and the Veteran began living together, they had agreed their relationship would be "engaged" and she "never" used his last name until they were married.  

Notably, in all of the statements provided by the appellant, and despite her own contentions, none of them included assertions that the appellant and the Veteran had a reputation in the community as husband and wife.  Indeed, the record includes statements that show that two individuals had never even met the Veteran.  

Even if the Board accepts that the Veteran and the appellant constantly cohabitated prior to their ceremonial marriage, the available secondary evidence is not sufficient to show that the Veteran and the appellant had a general reputation as husband and wife in the community.  

In summary, after a review of all of the evidence of record, the Board finds that the appellant and the Veteran were not legally married for one year prior to the Veteran's death in May 1999, but had constant cohabitation for a period prior to the marriage; however, by not having a general reputation in the community as husband and wife prior to July 1998, the appellant and the Veteran did not meet the criteria for a common law marriage under Commonwealth of Pennsylvania law.  Accordingly, the preponderance of the evidence does not demonstrate that the appellant is considered the Veteran's surviving spouse.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal seeking to establish that the appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.  




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


